Appellant was convicted of permitting gaming in a house under his control, etc., and his punishment assessed at a fine of $50; hence this appeal.
Appellant by his first bill of exceptions questions the action of the court permitting the State to prove that appellant's name was on the building over which there was being run a gambling house. We think this was competent as proof tending to show that the building was under his control. This is in accord with the ordinary way of doing business; that is, the firm doing business ordinarily has a sign, showing the name of the firm and the character of business, affixed to the house in which the business is conducted, and such sign could hardly be attached to the building without the knowledge and approval of the person. If such sign should have been placed there without the knowledge and consent of appellant, or same remained there after he ceased to do business at the particular place, this fact would be peculiarly within his knowledge, and could be shown by him.
We do not believe it was competent, as was done in this case, to show by witnesses that the house and business were reputed to belong to defendant. Ownership can not be proved in this way. Cronin v. State, 30 Texas Crim. App., 278. This case is not exactly in point, but the same principle announced there applies here.
Appellant complains that the evidence is not sufficient. We do not agree to this contention. However, the ownership of the building or its control by appellant was a material fact in the case, and the issue as to this matter was sharply drawn; and because the court admitted testimony of reputation to show ownership, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 457